t c summary opinion united_states tax_court derrolyn steele and terry steele petitioners v commissioner of internal revenue respondent docket no 29279-07s filed date derrolyn steele and terry steele pro sese angela b friedman for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure after concessions the central issue for decision is whether the dollar_figure received by petitioners from the state of illinois to care for their granddaughter is subject_to self-employment_tax under sec_1401 for the reasons discussed below we hold that it is not background at the time the petition was filed petitioners resided in the state of illinois during the taxable_year at issue petitioners cared for their young granddaughter petitioners received dollar_figure from the state of illinois for providing that care petitioners do not contend and there is nothing in the record to suggest that the payments were qualified_foster_care_payments because the record indicates only that petitioners were caring for their granddaughter under a state-sponsored childcare program we take judicial_notice of the fact that in addition to its foster care program the state of illinois offers a child qualified_foster_care_payments are excludable from gross_income pursuant to sec_131 see also sec_7491 rule a 290_us_111 6_tc_1158 affd 162_f2d_513 10th cir care assistance program ccap to low-income working families to provide them access to affordable childcare so they might continue working or participating in eligible education programs see http www dhs state il us page aspx item see also fed r evid according to the mechanics of the program the state of illinois makes payments directly to a childcare provider chosen by the parents or legal guardian of the child the childcare provider receives a form 1099-misc miscellaneous income from the state of illinois at the end of the year reflecting the ccap payments both petitioners received forms from the state of illinois for payments made during the year at issue and the income reflected therein is includable in petitioners’ gross_income see sec_61 as petitioners have conceded that they received dollar_figure in income from the state of illinois in for the care of their granddaughter the only issue that remains is whether that income is also subject_to self-employment_tax pursuant to sec_1401 discussion3 sec_1401 imposes a tax on the self-employment_income of individuals sec_1402 provides that the income subject_to the self-employment_tax is derived from a taxpayer’ sec_3 we decide the disputed issue without regard to the burden_of_proof participation in a trade_or_business carried on by the taxpayer sec_1402 explains that the term trade_or_business in the self-employment context has the same meaning as when used to apply the expense provisions of sec_162 see 118_tc_138 affd 353_f3d_595 8th cir see also sec_1_1402_c_-1 income_tax regs trade_or_business under sec_162 has been interpreted to mean an activity conducted with continuity and regularity and with the primary purpose of making income or a profit 480_us_23 bot v commissioner supra pincite whether a taxpayer is engaged in a trade_or_business is a question of fact 312_us_212 there is no question that petitioners regularly provided care for their granddaughter and that they were compensated for doing so but they were not carrying_on_a_trade_or_business as groetzinger explains not every income-producing and profit- making endeavor constitutes a trade_or_business u s pincite the primary purpose for engaging in the activity must be for income or profit id the carrying on of a trade_or_business for purposes of self-employment_tax generally does not include the performance of services as an employee sec_1402 117_tc_308 petitioners were providing care for their granddaughter because their daughter was unable to do so there has been no allegation that they were running a daycare center and their granddaughter was one of the children being cared for the money they received from caring for their granddaughter was not their main source_of_income nor did petitioners seek to deduct expenses against the money they received from the state of illinois although the record is sparse it is clear that petitioners’ primary purpose in caring for their granddaughter was not profit such that they were engaged in a trade_or_business accordingly petitioners are subject_to income_tax on the amounts received from the state of illinois yet those amounts are not subject_to self-employment_tax under sec_1401 accordingly and to reflect the foregoing decision will be entered under rule petitioners reported dollar_figure in wages on line of their form_1040 u s individual_income_tax_return
